Citation Nr: 1636634	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to September 1965 (first period) and from June 1968 to June 1970 (second period).  The Veteran also had additional service in the Arkansas National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

These matters were previously before the Board in February 2015, when they were remanded for additional development.  

The Board notes that although the Veteran requested a Board videoconference hearing in his May 2010 VA Form 9, in a February 2011 statement, the Veteran withdrew his request for a hearing.  Thus, the Board finds that the Veteran's request for a hearing is withdrawn pursuant to 38 C.F.R. § 20.702(e).  

As set forth in the Board's February 2015 remand, the issues of entitlement to service connection for atrial fibrillation, enlarged prostate, and soft tissue sarcoma have been raised by the record in a May 2010 VA Form 9, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for hypertension and for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bladder cancer initially manifested in service, manifested within one year of separation from service, or is otherwise etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

The Board remanded the Veteran's claims for additional development in February 2015.  In particular, because at least some of the Veteran's claims pertained to his service in the National Guard, the Board instructed the AOJ to verify the dates and locations of the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  

Following the Board's remand, military personnel records were associated with the claims file in July 2015.  These personnel records include documentation from the State of Arkansas regarding the number of days of active duty and ACDUTRA service the Veteran performed during each year between 1966 and 1994, in addition to various requests and authorizations for active duty/active duty for training/full time training from the Veteran's National Guard Service.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided pre-adjudication VCAA notice, by letter, in June 2008.  Thus, the Board finds that with respect to the Veteran's claim of entitlement to service connection for bladder cancer, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim of entitlement to service connection for bladder cancer.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, identified post-service medical treatment records from VA and private facilities, and lay statements have been associated with the record.  

With respect to service treatment records, the Board notes that according to a June 2009 VA memorandum and formal finding on the unavailability of service treatment records, service treatment records from the Veteran's second period of service were unavailable for review.  The memorandum also provided that all efforts to obtain such records had been exhausted and that future attempts to locate such files would be futile.  The Veteran was informed of the unavailability of these service treatment records in the July 2009 rating decision.  In light of this history, the Board finds that VA has no further duty to attempt to obtain outstanding service treatment records prior to adjudicating the instant claim.  Nevertheless, given that there are missing service treatment records due to no fault of the Veteran, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In general, a VA examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or that a certain disease manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

While the Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for bladder cancer, the Board nevertheless finds that a VA examination is not necessary to render a decision as to the Veteran's claim.  As will be explained in further detail below, although the Veteran has been diagnosed with bladder cancer, and exposure to herbicides may be presumed, there is no competent medical evidence to suggest an association between the claimed disability and service so as to meet the criteria for obtaining a VA examination or medical opinion.  While the Veteran has asserted a relationship exists between his bladder cancer and exposure to herbicides, the question of whether such a relationship exists is a complex medical issue that is far beyond the purview of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, a VA examination or medical opinion is not necessary to adjudicate a claim for service connection, where, as here, there is no indication that the disability may be associated with service.  Cf. McLendon, 20 Vet. App. at 81.  

As the Veteran has not identified any additional relevant evidence concerning his claim of entitlement to service connection for bladder cancer, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

A Veteran who, during active military service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice: Diseases Not Associated with Exposure to Certain Herbicide Agents, 61 Fed. Reg. 59232 (Nov. 2, 1999).  

The Board notes that where presumptive service connection does not apply, a veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno, 6 Vet. App. at 469.  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Analysis

As set forth in a May 2010 statement, the Veteran contends that he is entitled to service connection for bladder cancer due to exposure to herbicides in the Republic of Vietnam during active service, in addition to Fort Chaffee Arkansas during National Guard service.  In support of his claim, the Veteran has noted that tetrachlorodibenzo-p-dioxin (TCDD), a contaminant found in herbicide agents, is a known carcinogen.  

The Veteran's service treatment records show no complaints or symptoms pertaining to a bladder condition, nor do they show any bladder-related diagnoses.  Additionally, the Board notes that the Veteran has not contended the onset of bladder cancer as having occurred during active service.  

Private treatment records from the Urology Group of Western Arkansas indicate that in October 2005, a cystoscopy was performed on the Veteran due to a history of hematuria.  The cystoscopy showed a small tumor located on the posterior wall of the Veteran's bladder, and the treating physician noted an impression of urothelial carcinoma.  A biopsy of the bladder tumor was subsequently performed in November 2005, which revealed a final diagnosis of grade 2 urothelial cell carcinoma with involvement of superficial lamina propria.  A transurethral resection of the bladder tumor with fulguration was performed in November 2005 to remove the tumor.  

A February 2006 private treatment record reveals that although the Veteran had an episode of urinary retention after the November 2005 surgery, he was asymptomatic.  Private treatment records dated in April 2006 and May 2006 indicate that based on a biopsy of bladder tissue, there was evidence of urothelial dysplasia.  However, as set forth in a May 2006 private laboratory pathology report, the cells did not appear to satisfy the criteria for carcinoma in-situ.  

Subsequent treatment records from the Urology Group of Western Arkansas, such as those dated in May and November 2007, indicate that the Veteran reported to be voiding well and was asymptomatic.  Based on cystoscopy, there was moderate obstruction of the prostatic urethra; however, the bladder interior showed no trabeculation.  Additionally, there was no evidence of tumor recurrence.  

An August 2008 VA primary care treatment record notes that one of the Veteran's chief complaints was "bladder cancer" and that the history of his present illness included bladder cancer.  The treatment record notes an assessment of status post bladder cancer, status post surgery and BCG.  

As an initial matter, there is no indication in the record of bladder cancer prior to October 2005.  Therefore, because the record does not establish that the Veteran had a malignant tumor within one year from the date of separation from service, or any other relevant chronic disease, presumptive service connection for a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As stated above, the Veteran maintains that his bladder cancer was caused by herbicide exposure.  Exposure to herbicides is presumed in the Veteran's case, as his personnel records demonstrate service in the Republic of Vietnam during the relevant period.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, given that bladder cancer is not a disease associated with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is not warranted in the Veteran's case.  Thus, the Board must determine whether he is entitled to service connection on a direct basis.  See Combee, 34 F.3d at 1043.  

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Given the Veteran's bladder cancer diagnosis, as well as his continued screening for bladder cancer and documented bladder-related symptoms during the course of the appeal, such as urethral obstruction, the Board finds that the Shedden element of a current disability is met.  Id.  However, a veteran seeking disability benefits must generally establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See id.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's bladder cancer, as the weight of the evidence is against a finding that it initially manifested during, or is otherwise etiologically related to, his active service.  

The Veteran has not alleged, nor does the record indicate, that there is any potential link between the Veteran's bladder cancer and his active military service, other than in-service herbicide exposure.   As detailed above, the Veteran was first diagnosed with bladder cancer in 2005, and therefore, over 30 years after discharge from his second period of active duty.  Additionally, without making any findings as to claimed exposure to herbicides at Fort Chaffee, the Veteran's bladder cancer diagnosis was made approximately ten years after his last period of ACDUTRA.  Moreover, the Veteran's service treatment records are negative for a diagnosis of bladder cancer or any bladder-related symptoms that might indicate that the Veteran's bladder cancer had its onset during, or is otherwise etiologically related to, his active service.  Thus, the question before the Board is whether the record establishes that the Veteran's bladder cancer is due to in-service herbicide exposure.  

While in-service herbicide exposure is presumed, there is no competent evidence of record to establish that the Veteran's bladder cancer was caused by, or is otherwise etiologically related to, herbicide exposure.  In reaching this conclusion, the Board has considered the Veteran's contentions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical treatment history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, determining the potential cause(s) of bladder cancer is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's bladder cancer requires specialized medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions regarding a link between herbicide exposure and bladder cancer do not constitute competent evidence concerning the etiology of his bladder cancer.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, as noted above, the VA Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, such as bladder cancer.  Thus, as there is no recognized positive association between herbicide exposure and bladder cancer by VA generally, and no competent evidence suggesting that the Veteran's bladder cancer was caused by, or is otherwise etiologically related to, herbicide exposure, the preponderance of the evidence is against a finding that the Veteran's bladder cancer was caused by active service, to include presumed in-service herbicide exposure.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bladder cancer, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for bladder cancer is denied.  


REMAND

The Veteran contends that he is entitled to service connection for hypertension and a neck disability.  As noted above, these matters were previously remanded in February 2015 to verify the Veteran's periods of ACDUTRA and/or INACDUTRA.  Following the Board's remand, the AOJ obtained military personnel records, including personnel records from the Veteran's service in the Arkansas National Guard.  Before a decision can be reached on these claims, an additional remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As set forth in statements dated in June 2008 and May 2010, the Veteran contends that his hypertension is due to herbicide exposure in the Republic of Vietnam during his second period of active service and/or Fort Chaffee, Arkansas during subsequent service in the National Guard.  As noted above, exposure to herbicides is presumed in the Veteran's case given his service in the Republic of Vietnam.  In support of his claim, the Veteran has noted instances of elevated blood pressure during treatment for atrial fibrillation and aeromedical evaluations at Brooks Air Force Base.  He has also submitted an article from the National Institutes of Health that discusses a correlation between hypertension and exposure to TCDD, a contaminant found in Agent Orange.  Given the Veteran's diagnosis of hypertension and presumed exposure to herbicides, in addition to the above-noted medical study suggesting a correlation between hypertension and exposure to TCDD, the record indicates that the Veteran's hypertension may be associated with an in-service event, injury, or disease.  Accordingly, a VA medical opinion regarding the nature and etiology of the Veteran's hypertension is warranted on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 86.  

As set forth in a June 2008 statement, the Veteran contends that his claimed neck disability is due to neck injury(ies) associated with flight training during National Guard service.  The Veteran noted that F-16 pilots are subject to 9-G acceleration, and he described a mock combat flight training incident in 1992 during which his head reached backward "beyond [its] normal limits," and he felt a snap in his neck; the Veteran maintained that he continued to feel the pain a couple of days later.  The Veteran also provided that as the years have passed, he has experienced decreased range of motion in his neck.  The Board notes that according to an April 1997 private treatment record, an X-ray of the Veteran's neck showed cervical disc degeneration at C5.  Although there are no documented complaints of neck injuries in the Veteran's service treatment records, given the Veteran's contentions, the record indicates that the Veteran's claimed neck disability may be associated with an in-service event, injury, or disease.  As such, a VA examination is warranted on remand to determine the nature and etiology of the Veteran's claimed neck disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 86.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed hypertension disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for a VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by, or is otherwise etiologically related to, the Veteran's active military service, to include presumed herbicide exposure.  

In rendering such opinion, the examiner should, at a minimum, consider and address the medical literature submitted by the Veteran suggesting a correlation between hypertension and TCDD/Agent Orange exposure, in addition to blood pressure monitoring performed during the Veteran's National Guard service.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development set forth in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed neck disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed neck disability.  

(b)  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active military service.  

In rendering such opinion, the examiner should, at a minimum, consider and discuss the Veteran's reported neck injury(ies) during flight training in the National Guard, in addition to his reported continuity of symptomatology, as set forth in his June 2008 statement.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


